Title: To Benjamin Franklin from Hannah Walker, 22 December 1772
From: Walker, Hannah
To: Franklin, Benjamin


Most Honoured Sir
Westbury Decem 22 1772
I have received your kind Present for which I return you a thousand thanks for such great Benevolence and hope your Charitable Distributations will be Doubly restored from above and I have sent my sons Indentures as Mrs. Stevenson Informed you Desired I should. I am Extremly sorry to hear of Mr. Williams Death and that my Son is removed because he seemed so firmely attached to his Masters that I dare to say it would not have been a little as would have persuaded him to Part from them for he seemed so chearfull about going and told me his Master said as soon as he had got a little Money he would buy somthing for him to try his Luck as his seeming so willing and chearfull made me Part with him a great Deal Comfortableer then I Expected I should. I hope Honoured Sir you will Please to do me the Favour to Direct Henerys Letters when I write to him for Perhaps he may not have Nothing to Pay for them if his good Master had lived I should not have been so thoughtfull about him as Now I am being in a strange Countery but hope he will Prove a very good Boy to gain Friends. My Family all joyns me in Humbly Begging the accepance of all our Duties, from your most Humble and most obedient Servant
H Walker

P S Sir I wish you the compliments of the approching season.

 
Addressed: To / Doctor Franklin / at Mrs Stevensons / Craven Street the Strand / London
